***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. MAURICE FRANCIS
               (AC 42443)
                      Prescott, Bright and Sheldon, Js.

                                  Syllabus

Convicted, after a jury trial, of the crime of murder in connection with the
    death of the victim, the defendant appealed. The defendant’s conviction
    stemmed from an incident in which he caused the victim’s death, dragged
    her body out of their shared apartment, drove to a used car shop where
    the body was left in the defendant’s vehicle all day until the defendant
    drove back to the apartment and put the body in a bathtub, after which
    he made a 911 phone call claiming that he found the victim in the
    bathtub. At trial, the court denied the defendant’s motion for a judgment
    of acquittal, which was made at the close of the state’s case-in-chief,
    the defendant rested without putting on evidence, and the jury found
    the defendant guilty of murder. Held:
1. The trial court properly denied the defendant’s motion for a judgment of
    acquittal, as there was sufficient evidence for the jury to have found
    the defendant guilty of murder beyond a reasonable doubt: even though
    the defendant claimed that there was insufficient evidence to establish
    that he caused the victim’s death or that he had the specific intent
    to cause her death, the defendant conceded that there was sufficient
    evidence to support an inference that he dragged the victim’s body out
    of their apartment, down the stairs and across the grass, that he put
    the body into his vehicle and drove, in broad daylight, to a used car shop,
    where he left the body in his vehicle all day, and that he subsequently
    transferred the body to another vehicle and drove the body back to the
    apartment, where he remained for several hours before calling 911, and,
    therefore, the evidence was more than sufficient for the jury to have
    concluded that the defendant intended to kill the victim and did succeed
    in killing the victim; moreover, there was substantial evidence of con-
    sciousness of guilt, including that the defendant declined to provide
    emergency assistance to the victim and repeatedly lied to the police
    and emergency personnel, and the jury could have inferred an intent
    to kill from the infliction of numerous superficial wounds caused by a
    sharp weapon, followed by the defendant’s failure to summon help as
    the victim bled to death.
2. The defendant could not prevail on his claim that this court should
    change its long-standing standard of review with respect to sufficiency
    of evidence claims to a more rigorous standard that would require this
    court to determine if there was a reasonable view of the evidence that
    would support a hypothesis of innocence; our Supreme Court recently
    addressed and rejected a similar claim, determining that a reviewing
    court does not ask whether there is a reasonable view of the evidence
    that would support a reasonable hypothesis of innocence but, rather,
    asks whether there is a reasonable view of the evidence that supports
    the jury’s verdict of guilty, and as an intermediate appellate court, it
    was not within this court’s power to overrule Supreme Court authority.
        Argued October 17—officially released December 31, 2019

                             Procedural History

  Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of Hartford and tried to the jury
before Crawford, J.; thereafter, the court denied the
defendant’s motion for a judgment of acquittal; verdict
and judgment of guilty, from which the defendant
appealed. Affirmed.
  Conrad Ost Seifert, assigned counsel, for the appel-
lant (defendant).
   Denise B. Smoker, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Donna Mambrino, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   BRIGHT, J. The defendant, Maurice Francis, appeals
from the judgment of conviction rendered by the trial
court of one count of murder in violation of General
Statutes § 53a-54a. On appeal, the defendant claims that
the court improperly denied his motion for a judgment
of acquittal1 because there was insufficient evidence to
establish that he caused the death of the victim2 or that
he had the specific intent to cause the death of the
victim. In the alternative, the defendant requests that
we change our long-standing standard of review with
respect to insufficiency of evidence claims, so that we
review the evidence under a much more rigorous stan-
dard to determine if there is a reasonable view of the
evidence that would support a hypothesis of innocence.
We affirm the judgment of the trial court.
   The following evidence, which was admitted at trial,
and relevant procedural history inform our review. The
victim and the defendant lived together in an apartment
building located at 47 Berkeley Drive in Hartford. The
victim was employed as a school bus monitor with
Specialty Transportation (Specialty), which was pre-
viously known as Logisticare. She had worked in that
position for approximately four or five years. Her super-
visor was Timothy Gamble. Gamble described the vic-
tim as ‘‘happy, always smiling, [and] coming to work
on time every day . . . .’’ Gamble stated that when
the victim began dating the defendant, however, she
changed. The victim then began to come to work with
cuts, bruises, and other injuries to her body. Her disposi-
tion changed. On more than one occasion, she arrived at
work with a bloodied shirt and injuries. On one specific
occasion, she arrived at work wearing dark glasses in
an attempt to hide her blackened eye. As time went on,
Gamble became so concerned for the victim that he
invited her to move in with him and his wife, an offer
which the victim declined. He also suggested that she
go to a women’s shelter, which she also declined.
   On the morning of Saturday, November 1, 2008, at
approximately 8:30 a.m., Beverly Copeland, who lived
across the street from the defendant and the victim,
left her apartment. As Copeland went to get into her
vehicle, which was parked in front of her building, she
saw a black male standing, looking down at the grass
in front of his apartment building. At first, Copeland
thought the man was looking at a pile of clothing in
the grass. When the man bent down to pick up what
was in the grass, Copeland realized that it was not a
pile of clothing, but, rather, it was the body of a woman,
who had braids in her hair. Copeland then saw the man
put the woman’s body over his shoulders. After taking
a couple of steps, the man put down the woman and
then began to drag her by the hands and arms across
the street, as her back dragged along the ground. The
woman, herself, did not move. After the man got to a
silver Volvo station wagon that was parked across the
road, he put the woman’s body into the front passen-
ger’s seat. Still, the woman did not move. The man then
got into the driver’s seat of the silver Volvo station
wagon and began to drive away; Copeland wrote down
the license plate number, which was 110-XDZ.3
   The defendant drove the silver 1998 Volvo station
wagon (1998 Volvo), with the woman’s body in the
passenger’s seat, to Sparks Motor Sales in Hartford
(Sparks). When he arrived at approximately 9 a.m., he
telephoned Garth Wallen, the owner of Sparks, who
was still at home. The defendant had purchased his
1998 Volvo from Sparks the previous month, and he
recently had made arrangements with Wallen to
exchange that vehicle for a different vehicle. When Wal-
len arrived at Sparks, the defendant was standing beside
his 1998 Volvo, which was parked in front of the locked
driveway gate. Wallen then opened the gate so they
could enter. Wallen saw a woman in the passenger’s
seat, whom he recognized to be the defendant’s girl-
friend, but the woman did not speak or make any ges-
tures. The defendant then drove the 1998 Volvo down
the driveway, parking it with the driver’s side of the
vehicle along the wall of the building, facing a wooden
fence, in an area where a dumpster generally is kept
but which was not present at that time. The defendant
got out of his vehicle, leaving the woman inside. The
defendant was ‘‘hanging around’’ at Sparks until approx-
imately 4 p.m., when Wallen obtained a 1999 Volvo for
him to test drive for the weekend. The woman never
got out of the defendant’s vehicle during the six or
seven hours it was parked at Sparks, used the bathroom,
or looked at the 1999 Volvo when it was brought over.
The defendant, however, at one point during the day,
asked Wallen if it would be okay if he got his girlfriend
a cup of water; Sparks had a rented Poland Spring
dispenser with cups.
   After obtaining the 1999 Volvo, the defendant moved
the 1998 Volvo and aligned it beside the 1999 Volvo,
passenger side to passenger side, in the ‘‘back section’’
of Sparks. Wallen, thereafter, was busy assisting a cus-
tomer. He noticed, however, that the defendant later
moved the 1998 Volvo back to where he had parked it
in the morning, alongside the wall of the building. The
defendant also took the plates off his 1998 Volvo and
put them on the 1999 Volvo, hung the keys to his 1998
Volvo in the garage, and drove away in the 1999 Volvo.
Because the windows of the 1999 Volvo were tinted,
Wallen could not see the defendant’s girlfriend inside
the 1999 Volvo as the defendant drove away in the
vehicle. The defendant and Wallen had made plans that
they would wrap up the paperwork for the purchase
of the 1999 Volvo the following week. They had no
plans to talk again until then. The defendant, however,
telephoned Wallen later that day, after leaving Sparks,
and he told Wallen that a kid in his neighborhood really
liked the 1999 Volvo and that he just wanted Wallen
to know.
  At 10:50 p.m. that night, the defendant called 911,
and he told the dispatcher he had just returned home
when he found the victim in the bathtub, after having
spoken to her on the phone approximately a half hour
or an hour before;4 the front door was open when he
returned home and every light was on; he had dropped
off the victim at home a ‘‘couple of hours ago’’; the
victim had no pulse when he found her; he did not want
to attempt CPR on her; he did not want to touch the
victim; the victim had been having problems with a
neighbor who had psychological problems; the victim
was kind of ‘‘retarded’’; the victim had been having
mental problems and problems like ‘‘falling down the
stairs,’’ which could be verified by hospital records; the
victim had a cut over her left eye; the victim had been
with him all day; and he could provide ‘‘proof’’ that she
had been with him from the owner of a car dealership.
   At approximately 11 p.m., Michael DiGiacamo, a fire-
fighter with the Hartford Fire Department, arrived at
47 Berkeley Drive. The defendant, who was standing
outside, directed DiGiacamo to his second floor apart-
ment. Upon entering the apartment, DiGiacamo saw
the victim lying in the bathtub. She was naked, dry,
cold and unresponsive; the bathtub contained no water
or blood. DiGiacamo and another firefighter removed
the victim from the tub and began CPR; the victim still
did not respond. DiGiacamo noticed that the victim had
‘‘multiple wounds and laceration type stab wounds’’
on her body. Additional emergency medical personnel
arrived and continued CPR. While the paramedics were
attending to the victim, DiGiacamo went into the living
room where the defendant was speaking with a lieuten-
ant from the fire department. The defendant repeatedly
asked if the victim was dead. DiGiacamo thought this
was odd because, in his experience, most people ask
whether a victim is okay, not whether a victim is dead.
   In an interview conducted at the Hartford Police
Department on November 2, 2008, the defendant told
Detective R. Kevin Salkeld that, on the morning of
November 1, 2008, after showering at 8 a.m., he and
the victim went to Sparks in his 1998 Volvo. He stated
that the victim stayed in the passenger’s seat of the car
all day while he did odd jobs for Wallen until approxi-
mately 5 p.m.5 The defendant told Salkeld that he
brought the victim five bottles of water during the day,
which she drank.6 The defendant also told Salkeld that
he went to Sparks because he wanted to pick up a 1999
Volvo to test drive for the weekend, which is the car
in which he and the victim drove home after he did the
odd jobs throughout the day. The defendant also told
Salkeld that he unlocked the door for the victim when
they arrived home, and that he then returned to Sparks
to help Wallen clean up, and although it was the victim’s
habit to lock the doors, when the defendant returned
home the front door was open.7 According to the defen-
dant, he was supposed to meet Wallen at Wallen’s home
after the cleanup, and, although he went to Wallen’s
home, Wallen never came;8 the defendant stated that
he waited at Wallen’s home and that he repeatedly tele-
phoned Wallen until approximately 10:30 p.m., but Wal-
len did not answer the calls;9 the defendant told Salkeld,
however, that he did not remember Wallen’s home
address. The defendant told Salkeld that after waiting
for Wallen, he returned home, found the door open, and
saw the victim lying in the bathtub; he then called 911.10
  At approximately 7:12 a.m., on November 2, 2008,
Detective Ramon Baez from the Hartford Police Depart-
ment Crime Scene Division, began to process the scene
of the victim’s death. One of the items Baez processed
was a clump of braided hair that he discovered in front
of the apartment building. John Schienman, a forensic
science examiner from the Division of Scientific Ser-
vices, performed DNA testing on the roots of several
pieces of hair from the clump that was found by Baez,
and he determined that the DNA found on those hair
roots was consistent with the victim’s DNA profile.11
Baez also found numerous small blood stains through-
out the defendant’s apartment.12 Dr. Schienman testified
that DNA in the swabs of those stains also was consis-
tent with the victim’s DNA profile.
  Inspector Claudette Kosinski, also from the Hartford
Police Department Crime Scene Division, processed the
two Volvo vehicles. In the 1998 Volvo, Kosinski took
samples from two stains in the front passenger’s seat
that appeared to be blood; the presence of blood was
confirmed by Jane R. Codraro, a forensic biologist, from
the state’s Forensic Science Laboratory. Dr. Schienman
performed a DNA analysis of the DNA from these blood
stains and determined that the DNA was consistent with
the victim’s DNA profile.13
   On November 3, 2008, Susan Williams, an associate
medical examiner and forensic pathologist, performed
an autopsy of the victim. Dr. Williams found that the
victim’s eyes were cloudy, demonstrating ‘‘decomposi-
tional changes,’’ and that she had ‘‘multiple small cuts
or incised wounds14 over her body, as well as many
small linear . . . scars all over her body.’’ (Footnote
added.) The victim had very little blood remaining in
her body. The victim had a fresh three-quarter inch
linear incised wound on the upper right area of her
forehead, a fresh one and one-half inch linear incised
wound ‘‘over her left eyebrow extending . . . down
onto her face,’’ and another fresh linear incised wound
on her left upper eyelid; she also sustained a ‘‘fracture
of the skull of her orbital ridge’’ that was a ‘‘sharp
forced injury,’’ meaning it was caused by ‘‘a knife or a
machete,’’ rather than a fall or a hit with something
akin to a baseball bat. The victim also had a fresh incised
wound to the right side of her abdomen and several on
her arms, legs, back, and chest; she also had blunt force
bruising to her back, wrist, and legs. She had no alcohol
or illegal drugs in her system. Dr. Williams concluded
that the victim was the victim of a homicide, brought
about by ‘‘multiple sharp forced injuries’’; Dr. Williams
opined that the victim ‘‘did not have enough blood in
her system . . . to sustain [her] life.’’
   Following the testimony of Dr. Williams, the state
rested, and the defendant moved for a judgment of
acquittal, arguing that the state had not established a
prima facie case; the court denied the motion, and the
defense rested without putting on evidence. Following
closing arguments and the court’s charge to the jury,
the jury found the defendant guilty of murder. The court
accepted the jury’s verdict and, thereafter, rendered a
judgment of conviction, sentencing the defendant to
fifty years of incarceration. This appeal followed.
  The defendant claims that the court improperly
denied his motion for a judgment of acquittal. He argues
that the evidence was insufficient to establish that he
caused the death of the victim or that he had the specific
intent to cause the death of the victim. We are not per-
suaded.
   The following general principles guide our review.
‘‘In reviewing a sufficiency of the evidence claim, we
apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the jury reasonably could have concluded that the
cumulative force of the evidence established guilt
beyond a reasonable doubt. . . . On appeal, we do not
ask whether there is a reasonable view of the evidence
that would support a reasonable hypothesis of inno-
cence. We ask, instead, whether there is a reasonable
view of the evidence that supports the jury’s verdict
of guilty.’’ (Internal quotation marks omitted.) State v.
Daniel B., 331 Conn. 1, 12, 201 A.3d 989 (2019).
   ‘‘[T]he jury must find every element [of a crime]
proven beyond a reasonable doubt in order to find the
defendant guilty of the charged offense, [but] each of
the basic and inferred facts underlying those conclu-
sions need not be proved beyond a reasonable doubt.
. . . If it is reasonable and logical for the jury to con-
clude that a basic fact or an inferred fact is true, the
jury is permitted to consider the fact proven and may
consider it in combination with other proven facts in
determining whether the cumulative effect of all the
evidence proves the defendant guilty of all the elements
of the crime charged beyond a reasonable doubt.’’
(Internal quotation marks omitted.) State v. Taupier,
330 Conn. 149, 187, 193 A.3d 1 (2018), cert. denied,
U.S.      , 139 S. Ct. 1188, 203 L. Ed. 2d 202 (2019).
   ‘‘[I]t does not diminish the probative force of the
evidence that it consists, in whole or in part, of evidence
that is circumstantial rather than direct. . . . It is not
one fact, but the cumulative impact of a multitude of
facts which establishes guilt in a case involving substan-
tial circumstantial evidence. . . . In evaluating evi-
dence, the [finder] of fact is not required to accept as
dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical.’’ (Internal quotation marks omitted.)
State v. Campbell, 328 Conn. 444, 504, 180 A.3d 882
(2018).
   ‘‘[T]he state of mind of one accused of a crime is
often the most significant and, at the same time, the
most elusive element of the crime charged. . . .
Because it is practically impossible to know what some-
one is thinking or intending at any given moment, absent
an outright declaration of intent, a person’s state of
mind is usually [proven] by circumstantial evidence
. . . .’’ (Internal quotation marks omitted.) State v. Bon-
illa, 317 Conn. 758, 766, 120 A.3d 481 (2015). ‘‘Intent to
cause death may be inferred from the type of weapon
used, the manner in which it was used, the type of
wound inflicted and the events leading to and immedi-
ately following the death.’’ (Internal quotation marks
omitted.) State v. Campbell, supra, 328 Conn. 504.
   The defendant argues that the state’s case was based
on circumstantial evidence and that ‘‘the jury resorted
to speculation when it found [that he] caused [the vic-
tim’s] death’’ and that he ‘‘had the specific intent to kill
[the victim].’’ In his reply brief, the defendant argues:
‘‘The defendant agrees with the state that there is suffi-
cient factual evidence to support the jury inferring that
the defendant dragged the already dead body of [the
victim] out of the apartment, down the stairs, and
dragged it across the grass, put it into his 1998 Volvo
and drove, in broad daylight, to Mr. Wallen’s used car
shop on November 1, 2008. And, the jury could possibly
infer that somehow, without being seen by anyone while
her body sat upright in the defendant’s 1998 Volvo with
no tinted windows for hours on end, the defendant then
transferred her body to the 1999 Volvo which Mr. Wallen
allowed the defendant to have in trade for the 1998
Volvo. The defendant, for whatever unknown reason,
then drove the body back to their apartment, got the
. . . body up the stairs and into the bathtub. . . . A
few hours later, the defendant called 911. Bringing the
body back to the apartment in his new car makes no
logical sense, but, ignoring the bizarre nature of the
conduct for a moment, all of this inferred postdeath
conduct fails to prove murder.’’ We conclude that the
evidence was sufficient for the court to have denied
the defendant’s motion for a judgment of acquittal and
for the jury to have found him guilty of murder beyond
a reasonable doubt.
  Although we recognize that ‘‘the jury could not prop-
erly have inferred an intent to commit murder from the
mere fact of the death of the victim, [or] even from her
death at the hands of the defendant’’; (internal quotation
marks omitted) State v. Otto, 305 Conn. 51, 67, 43 A.3d
629 (2012); we conclude that the evidence in this case
was more than sufficient for the jury to have concluded
that the defendant intended to kill the victim and indeed
succeeded in killing the victim.
   As conceded by the defendant, the jury reasonably
could have found that he dragged the victim’s dead
body out of the apartment, down the stairs, across the
lawn, and into his 1998 Volvo, that he then drove her
to Sparks where he left her body in his vehicle all day,
that he thereafter transferred her body into the new
1999 Volvo and drove her home, that he then dragged
her back into the apartment and put her in the bathtub,
that he remained in the apartment for several more
hours, and that he then called 911 to report her death.
See id., 68 (defendant’s failure to summon medical help
to render aid to victim supports an ‘‘antecedent intent
to cause death’’ [internal quotation marks omitted]).
The evidence also proved that the victim died as a result
of multiple incised wounds all over her body that caused
her to bleed to death, that by the time the defendant
called 911, the victim had very little blood in her body,
that her blood was throughout the apartment, on doors,
walls, and floors, and that it was in the 1998 Volvo, on
the passenger’s seat. Several of the incised wounds
were in areas of her body, including her back, where
the victim could not have inflicted them on herself.
There also was evidence from which the jury reasonably
could have inferred that the defendant physically
assaulted the victim on multiple occasions, leaving her
cut, bruised and bloodied.
  In addition to this evidence, there was substantial
evidence of consciousness of guilt, including that the
defendant declined to provide emergency assistance to
the victim when he did not call 911 on the morning of
November 1, 2008, but, instead, dragged her body down
the stairs and across the lawn at approximately 8:30
a.m., kept her in a vehicle for up to seven hours, in an
apparent attempt to construct an alibi, and failed to
call 911 until 10:50 p.m.; he lied both to the 911 dis-
patcher and to Detectives Salkeld and Condon when
he told them that he had been out in the 1999 Volvo
and had just returned home when he found the victim
and called 911; he lied to the police about having plans
with Wallen in the evening of November 1, 2008; he lied
to the police about having gone to Wallen’s home in
the evening of November 1, 2008; he lied to the police
about having returned to Sparks to help Wallen clean
up in the early evening of November 1, 2008; he lied to
the police about having telephoned Wallen repeatedly
over a period of several hours; and he lied to the 911
dispatcher and to the police about having telephoned
the victim shortly before calling 911. Our Supreme
Court has explained: ‘‘[C]onsciousness of guilt evidence
[is] part of the evidence from which a jury may draw
an inference of an intent to kill.’’ State v. Sivri, 231
Conn. 115, 130, 646 A.2d 169 (1994); see State v. Otto,
supra, 305 Conn. 72–73.
   In fact, the evidence in this case is similar to, if not
stronger than, the evidence our Supreme Court held
was sufficient to convict the defendant in Sivri. In Sivri,
the defendant was convicted of murdering the victim
in his home even though the victim’s body was never
found. State v. Sivri, supra, 231 Conn. 130. Although
there was significant evidence that the victim was killed
in the defendant’s home, and blood of the same type
as the victim’s was found in the defendant’s car, the
defendant argued that there was insufficient evidence
to prove that he had the specific intent to kill the victim.
Id., 121–26. Our Supreme Court noted that there was
no evidence of a body, no evidence of a specific weapon
used, no evidence of the specific type of wound inflicted
on the victim, and no evidence of ‘‘prior planning, prepa-
ration or motive.’’ Id., 127. Nevertheless, the court
pointed to various pieces of circumstantial evidence
from which the jury could infer that the defendant
intended to kill the victim. Id., 127–31.
   First, the court noted that the amount of blood of
the victim’s blood type found in the defendant’s home
was significant, representing ‘‘approximately one-
fourth of the total blood in the body of a woman of
average build.’’ Id., 128. In the present case, Dr. Williams
testified that the victim died from a slow loss of blood
that resulted in her body going into shock because there
was insufficient blood to make a pulse and keep her
heart beating. Dr. Williams further testified that a per-
son enters into an irreversible shock when she loses
approximately 40 percent of her blood. The jury reason-
ably could have inferred from the victim’s extensive
slow blood loss that the defendant intended to kill the
victim because he allowed her slowly to bleed to death
from her wounds.
   Second, the court in Sivri noted that there was suffi-
cient evidence from the amount of blood present in
the defendant’s home to support the inference that the
victim’s fatal wound was caused by a weapon. Id. In
the present case, Dr. Williams testified that the victim’s
fatal wounds were caused by a weapon, in particular,
‘‘a sharp instrument, such as a knife, or a machete, or
the sharp end of a scissor.’’
  Third, in Sivri, the state’s expert testified that the
amount of blood found in the defendant’s home required
the weapon used to cut very deeply into the victim’s
body or to have cut a vein or artery. State v. Sivri,
supra, 231 Conn. 128. The court concluded that the jury
could infer from this testimony that the weapon the
defendant used had an edge or point and had been
used vigorously enough to cause massive bleeding. Id.,
128–29. In the present case, as noted previously, Dr.
Williams testified that the victim’s wounds were caused
by a sharp edged weapon. Although, unlike in Sivri,
the victim in the present case died from slow blood
loss from multiple wounds, as opposed to massive
blood loss from a single wound, the jury could have
inferred an intent to kill from the methodical infliction
of numerous superficial wounds, followed by the defen-
dant’s failure to summon medical help as the victim
slowly bled to death.
   Fourth, in Sivri, the court noted that the jury could
have inferred that the victim’s death occurred in the
defendant’s family room, a room not likely to have
weapons readily at hand, suggesting that the defendant
either had such a weapon in his possession while he
was in that room or had purposefully obtained the
weapon from another room of the house and brought
it into the family room to kill the victim. Id., 129. In the
present case, the jury reasonably could have inferred
that the defendant’s actions were purposeful from the
fact that he methodically used a weapon to inflict multi-
ple wounds all over the victim’s body.
  Fifth, in Sivri, the court noted the defendant’s failure
to summon medical assistance for the victim as evi-
dence that the defendant intended to cause her death.
Id. Similarly, in the present case, the defendant did not
summon medical assistance on the morning of Novem-
ber 1, 2008. Instead, he dragged the victim’s body from
the apartment, placed her in his car, and kept her there
for hours before returning her to the apartment,
undressing her, and placing her in the bathtub. This
course of conduct is particularly relevant to the defen-
dant’s intent because of the slow manner in which the
victim died, as her blood drained from her body. The
defendant had more time to summon help to save the
victim’s life than would have been the case if the victim
had been subjected to a single grievous injury.
  Finally, the court in Sivri relied on the defendant’s
actions after the victim’s death to show a consciousness
of guilt as evidence of his intent to kill the victim. Id.,
130. In the present case, the jury was presented with
very strong consciousness of guilt evidence, including
the defendant’s failure to aid the victim as she bled out,
dragging the victim’s body to his 1998 Volvo, leaving
her in that vehicle all day, dragging her back to his
apartment, and repeatedly lying to emergency per-
sonnel.
  In sum, we conclude that there was sufficient evi-
dence for the jury reasonably to have inferred that (1)
On November 1, 2008, the defendant killed the victim;
(2) the defendant used a weapon with a sharp edge
repeatedly to cut or penetrate the body of the victim,
in such a manner as to cause the victim to lose much
of the blood that was in her body; (3) the defendant,
after inflicting the many wounds, failed to summon
medical assistance for his victim and, instead, allowed
her to bleed out; (4) the defendant dragged her body
down the stairs, across the lawn and into his 1998 Volvo,
driving her to Sparks for the day and then returned her
body to their apartment and placed her in bathtub; (5)
even after returning from this day long expedition, the
defendant still waited nearly six more hours before
calling 911; and (6) the defendant repeatedly lied to the
911 dispatcher and to the police. Viewing all of this
evidence together, we conclude that its cumulative
force reasonably supports the inference that the defen-
dant intended to kill the victim and succeeded in
doing so.
   The defendant also asks that we change our long-
standing standard of review so that we review the evi-
dence under a much more rigorous standard to see if
there is a reasonable view of the evidence that would
support a hypothesis of innocence. Our Supreme Court
addressed and rejected a similar request in Sivri, stat-
ing: ‘‘This, of course, would be directly contrary to our
traditional scope of review of jury verdicts, and to the
way in which we traditionally employ it. Under that
scope of review and application, we give deference not
to the hypothesis of innocence posed by the defendant,
but to the evidence and the reasonable inferences draw-
able therefrom that support the jury’s determination of
guilt. On appeal, we do not ask whether there is a
reasonable view of the evidence that would support a
reasonable hypothesis of innocence. We ask, instead,
whether there is a reasonable view of the evidence
that supports the jury’s verdict of guilty.’’ Id., 134. Our
Supreme Court very recently confirmed this standard
of review in State v. Daniel B., supra, 331 Conn. 12. As
an intermediate appellate court, it is not within our
power to overrule Supreme Court authority. See State
v. Fuller, 56 Conn. App. 592, 609, 744 A.2d 931, cert.
denied, 252 Conn. 949, 748 A.2d 298, cert. denied, 531
U.S. 911, 121 S. Ct. 262, 148 L. Ed. 2d 190 (2000).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    ‘‘[W]hen a motion for [a judgment of acquittal] at the close of the state’s
case is denied, a defendant may not secure appellate review of the trial
court’s ruling without [forgoing] the right to put on evidence in his or her
own behalf. The defendant’s sole remedy is to remain silent and, if convicted,
to seek reversal of the conviction because of insufficiency of the state’s
evidence. If the defendant elects to introduce evidence, the appellate review
encompasses the evidence in toto.’’ (Internal quotation marks omitted.)
State v. Seeley, 326 Conn. 65, 67 n.3, 161 A.3d 1278 (2017); see Practice
Book § 42-41. In the present case, the defendant rested following the court’s
denial of his motion for a judgment of acquittal.
  2
    In accordance with our policy of protecting the privacy interests of the
victims of family violence, we decline to use the victim’s full name. See
General Statutes § 54-86e.
  3
    Copeland later gave the license plate number and a description of the
vehicle to the police, who determined that the license plate was registered to
the defendant’s silver 1998 Volvo station wagon. At trial, Copeland positively
identified photographs of the defendant’s silver 1998 Volvo station wagon,
as well.
   4
     Andrew Weaver, who was a member of the Hartford Police Department
in November, 2008, and was trained in computers, cell phones, and cell
phone call data mapping, testified that the defendant’s cell phone was not
used to call the victim’s cell phone on November 1, 2008.
   5
     Wallen testified that the defendant was ‘‘hanging around’’ Sparks all day
but that he did not do any odd jobs.
   6
     Wallen testified that Sparks had a Poland Springs water dispenser that
used cups and that the defendant asked once to bring the victim a cup
of water.
   7
     Wallen testified that the defendant did not return to Sparks that evening,
and that he closed up shortly after the defendant left.
   8
     Wallen testified that he and the defendant did not have plans to meet
up later that evening, and that the defendant telephoned him the following
day to tell him about the victim’s death and to suggest to him that he
‘‘remember’’ that the defendant was supposed to come back to Sparks the
previous evening to help Wallen clean up. Wallen said that he told the
defendant that he did not want to hear it, and he hung up the telephone.
   9
     Weaver testified, however, that no phone calls were made by the defen-
dant’s cell phone to Wallen’s cell phone after 4:45 p.m.
   10
      Salkeld testified, however, that both he and Detective Seth Condon, the
lead investigator on the victim’s suspicious death, who had since passed
away, were at the scene after the defendant called 911. Salkeld explained
that the defendant also had stated at that time that he had just returned
home and found the victim and that Condon then walked over to the 1999
Volvo and felt the hood, which was cold to the touch. The defendant,
thereafter, complained of chest pains and had to be taken to the hospital.
   11
      For example, Dr. Schienman testified that, as to one of the hair roots,
labeled as 2Z3, ‘‘the expected frequency of individuals who could be the
source of item 2Z3, was less than one in seven billion in [population groups
consisting of African Americans, Caucasians, and Hispanics].’’
   12
      Baez also saw several towels that appeared to be soaked with water
and blood in the bathroom where the victim’s body was found. The towels,
however, were not examined by the forensic science laboratory.
   13
      Dr. Schienman testified that ‘‘the expected frequency of individuals who
could be the source [of the DNA on the blood stains from the passenger’s
seat of the 1998 Volvo] is less than one in seven billion in the three popula-
tion groups.’’
   14
      Dr. Williams explained that an incised wound is ‘‘a wound made by a
sharp instrument, such as a knife or a machete or the sharp end of a scissor.
The edges are smooth . . . and it cuts through the tissue below it. . . .
[A]n incised wound is wider on the skin [than] it is deep, as opposed to,
for instance, a stab wound.’’